UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUN 2 7 2002
By Overnight Delivery
Dina O. Harris, Esq.
John F. Walsh, Esq.
Best Best & Krieger LLP
402 West Broadway, 13th Floor
San Diego, California 92101-3542
Kacey Gregson
Assistant Attorney General
1275 West Washington, ACD/EHS
Phoenix, Arizona 85007

Re:

In the Matter of ABC Alternative Learning Center d/b/a Central City
Academy v. State of Arizona, Arizona State Superintendent of Public
Instruction, and Arizona Department of Education (IDEA-B Appeal)

Dear Counsel:
Enclosed please find a copy of the decision of the Assistant Secretary of Special
Education and Rehabilitative Services in the above-referenced matter.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

***************************************

IN RE APPEAL OF

*

ABC Alternative
Learning
Center

*
*

d/b/a

*

Central

City

Academy

DECISION

I.

*

OF THE A S S I S T A N T

SECRETARY

INTRODUCTION.
The A B C A l t e r n a t i v e

charter

school

educational
States

agency

Department

(SEA's)

Learning

operating

§ 76.401(d) (5),

the

IDEA-B Appeal

decision

Individuals

(LEA)

in the

State

-- has

appealed

of E d u c a t i o n

the A r i z o n a

(ED),

from ABC

Disabilities

20 U.S.C.

§ 1411

- 1420. 1

decision

in this m a t t e r

We have

(ABC)

-- a p u b l i c

of A r i z o n a
to the

pursuant

Department

to w i t h h o l d
with

Center

as a local
United

to

of E d u c a t i o n ' s
funds

under

Education

Act

concluded

that

is s u p p o r t e d

34 C.F.R.

by

Part

B of

(IDEA-B),
the

SEA's

substantial

1 R e s p o n s i b i l i t y for appeals under 34 C.F.R. § 76.401(d) (5) that involve
IDEA-B has been d e l e g a t e d to the Assistant S e c r e t a r y for Special
Education and R e h a b i l i t a t i v e Services (Assistant Secretary).

evidence

and c o n s i s t e n t

with

implementing

regulations.

was n e c e s s a r y

to e n s u r e

public

education

compliance

with

(FAPE)
the

to a c o m p l a i n t

therefore,

is a f f i r m e d .

II.

PROCEDURAL
This

education
with

AND

appeal

disabilities

under

IDEA-B

the

however,

is r e s p o n s i b l e

children
their

with

parents,

34 C.F.R.
The
education

retain

under

at ABC. 2

chiidren

and

34 C.F.R.

all

The

appropriate
and

issued
SEA's

decision,

As

to a s t u d e n t

a charter

to r e c e i v e

school
funding

disabilities

related
that

all

charter

rights

under

it

services.

ABC,

requirements

§ 300.312(b).

attending
their

of s p e c i a l

IDEA-B

with

for e n s u r i n g

disabilities

decision

disabilities

Findings

the p r o v i s i o n

education

are met.

SEA's

BACKGROUND.

is e l i g i b l e

for the

special

of

investigation.

ABC

with

IDEA-B

Letter

services

provides

of the

the

with

enrolled

as an LEA,

Specifically,

its

to a s t u d e n t

concerns

operating

and

of a free

FACTUAL

and r e l a t e d

IDEA-B

the p r o v i s i o n

SEA's

pursuant

the

Similarly,

schools,
the

and

IDEA-B.

§ 300.312(a).
Student
due

was

determined

to a s p e e c h

and

to be e l i g i b l e

language

for s p e c i a l

impairment

coupled

2 During the administrative proceedings conducted by the SEA, the
parties agreed that, because the student is a minor, the student's
identity would be protected.
To accomplish that purpose, the student
was referred to as "Student" and the father of the Student was referred
to as "Father." That practice will be followed in this Decision.

with a s p e c i f i c learning d i s a b i l i t y in reading,
language.
A.R.]

Exhibit

1 to the A d m i n i s t r a t i v e

at page I, p a r a g r a p h 3.

Hearing D e c i s i o n and Order
issued on July 26,

math,

Record

An Impartial

and

[Ex. 1 to

Due Process

(Due Process H e a r i n g

Decision)

1999 r e q u i r e d ABC to p r o v i d e

the Student

with a c o m p e n s a t o r y c o m m u n i c a t i o n s p r o g r a m and o c c u p a t i o n a l
therapy and enroll the Student

in a c o m m u n i c a t i o n s p r o g r a m

c o n s i s t e n t with the Student's

individualized education

program

(IEP) on or before A u g u s t

13,

1999.

This

c o m m u n i c a t i o n s p r o g r a m was to be p r o v i d e d at a site other
than ABC b e c a u s e of ABC's i n a b i l i t y to d e v e l o p
p r o g r a m in a timely manner.

Id. at pages

The A r i z o n a Office of A d m i n i s t r a t i v e

such a

1-2, p a r a g r a p h

Hearings

and Appeals

a f f i r m e d this Due Process h e a r i n g d e c i s i o n o n N o v e m b e r
1999.

Exhibit 2 to AR at page

13.

ABC,

4.

however,

comply with the Due Process H e a r i n g D e c i s i o n ' s

29,

did not

order to

place the student in a c o m m u n i c a t i o n s p r o g r a m at a site
other than ABC.
Subsequently,

Exhibit

1 to AR at page 2, p a r a g r a p h

in M a r c h 2000,

the Student was p l a c e d at

Summit E l e m e n t a r y Charter School
his parents.
On M a r c h
pursuant

Id. and Exhibit
17,

2000,

to 34 C.F.R.

6.

(Summit)

at the request of

3 to AR at page

the S t u d e n t ' s parents

§ § 300.660 - 300.662,

6.
filed,
a formal

c o m p l a i n t with the SEA that a l l e g e d that ABC had failed to

comply with the Due Process decision.
page 2, p a r a g r a p h

7.

Exhibit

Based on that complaint,

i n v e s t i g a t e d the parent's a l l e g a t i o n s
2000,

and,

issued a Letter of Findings to ABC.

The SEA concluded,

among other things,

complied with the Due Process H e a r i n g

1 to AR at
the SEA

on N o v e m b e r
Exhibit

30,

3 to AR.

that ABC had not
Decision's

order to

place the Student at a c o m m u n i c a t i o n s p r o g r a m at a site
other than ABC.
a contractual

Id. at 2-7.

ABC was r e q u i r e d to w o r k out

a r r a n g e m e n t with Summit

compensatory educational

for p r o v i d i n g

services to the Student.

and Summit could not agree on the a m o u n t of payment
services to the Student,

services p r o v i d e d to the Student

On June 20,
Withhold

Funding

2001,

from March

school year.

from ABC because,

Exhibit

Summit for
8, 2000 until

Id. at 12.

the SEA issued a N o t i c e of Intent to

not p r o v i d e d any payment to Summit
the Student.

for those services.

ABC was r e q u i r e d to c o m p e n s a t e

the end of the 2000-2001

for

ABC was o r d e r e d to r e i m b u r s e

Summit at a rate of $2,500 per m o n t h
In addition,

If ABC

1 to AR.

as of that date,

ABC had

for services p r o v i d e d to

A B C ' s appeal of this N o t i c e

was heard by a three m e m b e r - h e a r i n g panel a p p o i n t e d by the
Arizona

S u p e r i n t e n d e n t of Public Instruction.

Department

of E d u c a t i o n H e a r i n g A p p e a l

Decision at 1 (August 21,

2001).

Panel

On August

Arizona
Proposed

21,

2001,

the

hearing panel

issued a proposed decision

Notice

of Intent to W i t h h o l d

at 14.

The Arizona

Instruction
24,

2001.

Arizona

State

has appealed

Funding

State Superintendent

accepted
August

IDEA-B

that recommended

24,

2001 Letter

Superintendent
this decision

that upheld the
from ABC.

Id.

of Public

decision

on August

of Jaime A. Molera,

for Public

Instruction.

ABC

to ED.

III. ANALYSIS
The Education
Regulations

Department

(EDGAR)

fact in a decision

provide

that the State's

to withhold

by substantial

evidence.

order to meet

the substantial

such relevant

evidence

adequate

to support

Camera Corp.
(citations
State's

omitted).

to Federal

the applicable

this case.
education
Exhibit

See,

340 U.S.

test,

statutes

e.g.,

474,

477

services

A Due Process

accept

as

(1951)
the

only if it is

or regulations

34 C.F.R.

In

Universal

under EDGAR,

that govern

§ 75.401(d) (6) (ii).

are in basic agreement

and related

of

there must be

mind might

is to be o v e r t u r n e d

ABC is responsible

8 to AR.

§ 76.401(d) (5).

evidence

Additionally,

program."

The parties

34 C.F.R.

as a reasonable

v. N.L.R.B.,

findings

funds are final if supported

a conclusion

final action

"contrary

General A d m i n i s t r a t i v e

on the facts of

for p r o v i d i n g
under the
Hearing

special

IDEA-B to Student.
Decision

that was

affirmed by the State required ABC,

among other things,

to

place the Student at a site other than ABC for a
communications

program.

for that program.

The Student was placed at Summit

The dispute

in this case,

therefore,

not factual but legal

in nature.

Specifically,

raised in this appeal

is whether

the SEA acted properly

withholding
Summit

ABC's

IDEA-B

improper because

that the SEA withholding
there are no IDEA-B issues

is receiving

according

to ABC,

in

tO the Student.

due to the fact that the Student,
Summit,

the issue

funds because ABC had not paid

for services p r o v i d e d

ABC contends

is

FAPE.

is

in this case

since being p l a c e d at

The actual

involves

decision

issue in this case,

a contractual

dispute between

ABC and Summit on payment

for services

that Summit has

provided

ABC contends

that it would pay

Summit

to the Student.

$2,500

a month

for services

to the Student

provided

documentation

supporting

that amount.

In the

absence

of such supporting

documentation, A B C

contends

that

with its o b l i g a t i o n

to

it cannot pay the $2,500
ensure that public
Student

funds are used properly

is receiving

services.

consistent

proper

special

ABC's Opening B r i e f

5, 2001).

6

and that the

education

at 1-2,

if Summit

and related

and 15-17

(December

this

The

SEA c o n t e n d s

case

is a b o u t

required
failed
site

by the

Decision,

where

the present,
provided

responsible

the

program

at a

Process

Hearing

the

required

ABC,

however,

was p l a c e d

Student

even

though

has b e e n

that

Student

the

to w i t h h o l d
dispute

with

set

and

ABC

receives

was not

Summit

to m e e t

FAPE

out

funds

between

Student

was

its r e s p o n s i b i l i t y

to

comply

a n d ABC,

with

the

of F i n d i n g

investigation.

Opening

Brief

at

We c o n c l u d e

that

the

SEA's

withholding

is c o n s i s t e n t

with

the

ABC's

effort

to

but

in a L e t t e r

IDEA-B

FAPE.

designed

to a c o m p l a i n t

regulations. 3

at Summit,

to the

failure

to A B C ' s

from

for the

of A B C ' s

action

Student

has

anything

for e n s u r i n g

SEA p u r s u a n t

Response

ABC

the

ABC

as

Summit

a contract

result

provided.

Due

Student

has not p a i d

decision

corrective
the

time

to the

a communications

was

assertions,

because

at Summit,

until

provide

Student,

was p l a c e d

the

the

FAPE

by the

8, 2000,

resolve

of

as r e q u i r e d

March

SEA's

to A B C ' s

than ABC,

program

The

The

him with

communications

services

contrary

the p r o v i s i o n

IDEA-B.

to p r o v i d e

other

that,

1

(January

and

to c o n s t r u e

its

issued
SEA's

4,

of

by

2002).

funds

from

implementing

this

case

as a

3 ABC, in contesting the SEA's withholding decision, also argues that
the required payment of $2,500 to Summit per month for services to
Student, in the absence of appropriate documentation, could result in
ABC violating a provision of Arizona's State Constitution, the antigift clause, and possible liability under audits required by State law.

7

contractual dispute that is unrelated to the IDEA-B is
unpersuasive because

it attempts to separate ABC's

o b l i g a t i o n to ensure FAPE for the Student

from ABC's

o b l i g a t i o n to pay for the services n e c e s s a r y to p r o v i d e
FAPE.

This separation,

however,

is u n t e n a b l e b e c a u s e the

Student will not receive the special e d u c a t i o n and related
services r e q u i r e d by the IDEA-B unless ABC p r o v i d e s

the

services or pays a third party service p r o v i d e r to do so.
Under A B C ' s
withhold

i n t e r p r e t a t i o n of an SEA's a u t h o r i t y t o

IDEA-B funds,

an L E A that failed to p r o v i d e or pay

for r e q u i r e d services to a student with d i s a b i l i t i e s
continue to receive

IDEA-B funds as long as a t h i r d party

was willing to p r o v i d e t h e r e q u i r e d
payment.

could

This outcome,

services w i t h o u t

if a c c e p t e d by the Department,

would render the IDEA-B's entire system of e n f o r c e m e n t
untenable b e c a u s e that system u l t i m a t e l y depends on an
SEA's a u t h o r i t y to w i t h h o l d
is not m e e t i n g

IDEA-B funds

its o b l i g a t i o n to ensure the p r o v i s i o n of

r e q u i r e d s e r v i c e s to a student.
that ABC failed to p r o v i d e
finding of a Due P r o c e s s
pursuant

from an LEA that

M o r e o v e r the c o n c l u s i o n

FAPE to the Student was the

Hearing Decision.

to its a u t h o r i t y under 34 C.F.R.

The SEA,
§ § 300.660-662,

Appellant's Opening Brief at 15-17. These issues involve matters of
State law, not the IDEA-B, and will not, as a consequence, be addressed
in this Decision.

found that ABC failed to comply with the Due Process
Hearing

Decision

and specifically

Summit to provide

services

ensure that the Student

to the Student

received

disregard

the SEA's

undermine

the State compliance

findings

process

for resolving

and public agencies

regarding

issues

FAPE.

IDEA-B

with the applicable
ABC can receive

between

of FAPE.

assessment

For

of the

on the SEA's

in this matter

funds,

statutory

and its decision

by contrast,

students

with disabilities

34 C.F.R.

§ § 300.312(b),

instance,

ABC did not,

and regulatory provisions.

it is responsible
300.220(a),

after being

Decision,

to

are consistent

IDEA-B funds but must provide

Due Process Hearing

parents

funds.

The SEA's position
withhold ABC's

would

required by the

the provision

we do not accept ABC's

to withhold

To allow ABC to

disputes

in this case or its conclusions

authority

in order to

and requirements

IDEA-B regulations

these reason,

required ABC to pay

FAPE for all
for serving.

and 300.121.

In this

required to do so by a

provide

the Student

with a

communications

p r o g r a m at a site other than ABC.

SUbsequently,

after the Student

communications

p r o g r a m at Summit on March

8, 2000,

ABC did

as required by part of the corrective

action

in a

not,

Letter of Findings

was finally placed

issued by the SEA,

in a

either work out an

agreement

for c o m p e n s a t i n g Summit for services p r o v i d e d to

the Student or pay Summit

$2,500 a month for those

services.
Under the IDEA-B,

the SEA,

supervisory responsibility
State,

as part of its general

for special e d u c a t i o n in the

must ensure that all IDEA-B requirements,

including

the p r o v i s i o n of FAPE to all students w i t h d i s a b i l i t i e s ,
are met.

34 C.F.R.

§ 300.600(a) (i).

If the SEA determines

that an LEA is not m e e t i n g its o b l i g a t i o n to p r o v i d e
to all the students with d i s a b i l i t i e s
serving,

the SEA shall,

opportunity

FAPE

it is r e s p o n s i b l e

after a r e a s o n a b l e notice and

for a hearing "reduce or not p r o v i d e any

further p a y m e n t s

to the LEA."

IDEA-B r e g u l a t i o n s

34 C.F.R.

§ 300.197.

s p e c i f i c a l l y p r o v i d e that:

An SEA shall use the payments that w o u l d
o t h e r w i s e have been a v a i l a b l e to an LEA or to a
State a g e n c y to provide special e d u c a t i o n and
related services d i r e c t l y to c h i l d r e n with
d i s a b i l i t i e s r e s i d i n g in the area s e r v e d by that
local agency, or for w h o m that State a g e n c y i s
responsible, if the SEA d e t e r m i n e s that the L E A
or State a g e n c y (I)
Has not p r o v i d e d the i n f o r m a t i o n
n e e d e d to e s t a b l i s h the e l i g i b i l i t y of
the a g e n c y under Part B of the Act;
(2)
Is unable to e s t a b l i s h and
m a i n t a i n p r o g r a m s of FAPE that meet the
r e q u i r e m e n t s of this part;
(3)
Is unable or u n w i l l i n g to be
c o n s o l i d a t e d with one or more LEAs

I0

in

The

for

order to establish and m a i n t a i n the
programs; or
(4)
Has one or more children with
d i s a b i l i t i e s who can best be served by
a regional or State p r o g r a m or
s e r v i c e - d e l i v e r y system d e s i g n e d to
meet the needs of these children.
34 C.F.R.

§ 300.360(a)

(emphasis supplied).

Finally,

the

SEA is r e q u i r e d to adopt w r i t t e n p r o c e d u r e s to resolve
complaints
34 C.F.R.

that a public agency has v i o l a t e d the IDEA-B.
§ § 300.660-300.662.

The SEA's w i t h h o l d i n g a c t i o n fits s e c u r e l y within this
regulatory
month

scheme.

ABC,

by not p a y i n g Summit $2,500 a

for services p r o v i d e d to the Student,

both its o b l i g a t i o n to provide

d e f a u l t e d on

FAPE and to c o m p l y with the

c o r r e c t i v e action required by a L e t t e r of Finding issued by
the SEA on N o v e m b e r

30,

2000 p u r s u a n t

to a c o m p l a i n t

i n v e s t i g a t i o n carried out under 34 C.F.R.
300.662.

The SEA,

therefore,

§ 300.660-

was a u t h o r i z e d by the IDEA-B

to w i t h h o l d funds from ABC to ensure

FAPE for the Student

and c o m p l i a n c e with its N o v e m b e r

2000 L e t t e r of

Findings.

Moreover,

30,

the IDEA-B r e g u l a t i o n s

provide for an SEA using the funds w i t h h e l d

specifically
from ABC to pay

Summit for the special e d u c a t i o n and r e l a t e d services
p r o v i d e d to the Student.
SEA's d e c i s i o n to w i t h h o l d

We t h e r e f o r e c o n c l u d e
IDEA-B

ii

funds

that the

is b a s e d on

substantial

evidence

implementing

regulations.

IV.

and consistent

with the IDEA-B and its

CONCLUSION.
The SEA's decision

is hereby

to withhold

IDEA-B

funds

from ABC

affirmed.

Robert
Pasternack, Ph. D.
Assistant Secretary for
Special Education and
R e h a b i l i t a t i v e Services.

DATED:

JUN 2 7 2002

12

